In an action to recover damages for personal injuries, defendant third-party plaintiff Egan Machinery Company appeals from an order of the Supreme Court, Kings County (Shaw, J.), dated January 22, 1981, which denied its motion for summary judgment dismissing the complaint and directed that it accept service of plaintiff’s bill of particulars. Order reversed, on the law, with $50 costs and disbursements payable by plaintiff, motion granted and complaint dismissed. (See Wolkowicki v Rizzo, 43 AD2d 838.) Damiani, J. P., Mangano, Weinstein and Bracken, JJ., concur.